 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DENISE M. GOMEZ, et al.,                            Case No. 1:18-cv-01296-LJO-SAB

11                  Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
12          v.
                                                         (ECF No. 11)
13   MEDTRONIC PLC, et al.,

14                  Defendants.

15

16          Plaintiffs filed this action on May 1, 2018 in the Fresno County Superior Court. On

17 September 21, 2018, Defendants removed the case to the above-entitled court and filed a motion

18 to dismiss the action. (ECF Nos. 1, 3.) On October 29, 2018, the motion to dismiss was granted

19 and Plaintiffs were granted twenty (20) days to file an amended complaint. (ECF No. 9.) On
20 November 15, 2018, Plaintiffs filed a notice of voluntary dismissal dismissing the entire action

21 without prejudice. (ECF No. 11.)

22          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

23 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

24 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

25 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

26 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet
27 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

28 Cir. 1993). Defendants have not filed an answer or a motion for summary judgment in this


                                                     1
 1 action.

 2           Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

 3 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 4
     IT IS SO ORDERED.
 5

 6 Dated:      November 16, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
